IN THE SUPREME COURT OF TENNESSEE
                       AT NASHVILLE

                                                    FILED
STATE OF TENNESSEE,                )                October 19, 1998
                                   )
                                                   Cecil W. Crowson
     APPELLEE,                     )              Appellate Court Clerk
                                   )     HUMPHREYS COUNTY
v.                                 )
                                    )    No. 01S01-9703-CC-00068
WILLIAM E. HALL AND                )
DERRICK D. QUINTERO,               )
                                   )
     APPELLANTS.                   )



              ORDER ON PETITION FOR REHEARING

     A petition for rehearing has been filed on behalf of the

appellants. After consideration of the same, a majority of the Court is

of the opinion that the petition should be and the same is hereby

denied at the cost of appellant.



     Justice Birch adheres to the views expressed in his original

concurring/dissenting opinion in this case.




_____________________________
                            FRANK F. DROWOTA, III,
                            JUSTICE


Concur:
Anderson, C.J.
Holder, J.